DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to 
Claims 1, 2, 3, 5, 6, 12, 13, 15, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Degn (US 2012/0149070) in view of Miller US 2005/0147725), Roy et al. (US 2008/0091291), and Kueen et al. (US 3,293,144).  
Regarding Claim 1:  Degn discloses malting a grain followed by mashing milled grain [0303].  Degn discloses separating the spent grains from the wort [0303].  Degn discloses processing to produce alcohol.  Although Degn does not explicitly disclose “milling” it does disclose that milled malt is mashed which is therefore indicative of the malt being subjected to a step of milling.
Degn does not disclose cleaning the milled malted grain mixture to remove detritus from the milled malted grain mixture;
Degn does not disclose processing the spent grains in a food safe manner and combining the spent grains with a composition of dry goods and wet goods to form a dough mixture.
Miller discloses spent grain flour and combining with eggs and butter and baking soda [abstract; 0048; 0055-0057].
Roy discloses malting, milling and cleaning grains [0065]. 
Kueen discloses cleaning to remove rootlets, loose hulls, and broken kernels (debris)[col.1, lines 53-55].  
It would have been obvious to one of ordinary skill in the art to modify the method of Degn to include the step of processing the spent grains as in Miller in order to utilize a waste product for human food purposes [0013].

Regarding Claim 2: Degn discloses as discussed above in claim 1.  Degn does not disclose wherein the detritus removed from the milled malted grain mixture is combined with the spent grain separated from the mash to form a spent grain mixture.
Kueen discloses cleaning to remove rootlets, loose hulls, and broken kernels [col.1, lines 53-55].  
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Degn to add; the rootlets and other products as described in Kueen that are considered debris for fermentation purposes; to the spent grains for further use as a food product.
Regarding Claim 3:  Degn discloses as discussed above in claim 1.  Degn discloses fermenting the mash to produce an alcoholic beverage [0068].
Regarding Claim 5:  Degn discloses as discussed above in claim 1.  Degn discloses lautering the mash [0068].
Regarding Claim 6:  Degn discloses as discussed above in claim 1.  Degn discloses forming a brewed alcohol [0022; 0068].
Regarding Claim 12:  Degn discloses malting a grain followed by mashing milled grain [0303].  Degn discloses separating the spent grains from the wort [0303].  Degn discloses processing to produce alcohol.  Although Degn does not explicitly disclose “milling” it does disclose that milled malt is mashed which is therefore indicative of the malt being subjected to a step of milling.
Degn does not disclose cleaning the milled malted grain mixture to remove detritus from the milled malted grain mixture;

Miller discloses spent grain flour and combining with eggs and butter and baking soda [abstract; 0048; 0055-0057].
Roy discloses malting, milling and cleaning grains [0065].  Roy discloses processing grains into alcohol in a single location [0031-0033].
Kueen discloses cleaning to remove rootlets, loose hulls, and broken kernels (debris) [col.1, lines 53-55].  
It would have been obvious to one of ordinary skill in the art to modify the method of Degn to include the step of processing the spent grains as in Miller in order to utilize a waste product for human food purposes [0013].
It would have been obvious to one of ordinary skill in the art to modify Degn to include cleaning the grains as in Roy in order to remove materials as in Kueen that are not intended to be fermented or are not fermentable.
Regarding Claim 13:  Degn discloses as discussed above in claim 12.  Degn discloses fermenting the mash to produce an alcoholic beverage [0068].
Regarding Claim 15:  Degn discloses as discussed above in claim 12.  Degn discloses lautering the mash [0068].
Regarding Claim 16:  Degn discloses as discussed above in claim 15.  Degn discloses forming a brewed alcohol [0022; 0068].
Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Degn (US 2012/0149070) in view of Miller US 2005/0147725), Roy et al. (US 2008/0091291) and Kueen et al. (US 3,293,144) as applied to claims 3 and 13 above and in further view of Kerr (US 3747758).
Regarding Claim 4:  Degn discloses as discussed above in claim 3.  Degn does not disclose distilling to produce a distilled alcohol product.
Kerr discloses separating spent grains and distilling the wort to make an alcoholic liquor [col. 1, lines 8-15].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Degn to include the step of distilling in order to produce an alcoholic liquor as in Kerr.
Regarding Claim 14:  Degn discloses as discussed above in claim 13.  Degn does not disclose distilling to produce a distilled alcohol product.
Kerr discloses separating spent grains and distilling the wort to make an alcoholic liquor [col. 1, lines 8-15].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Degn to include the step of distilling in order to produce an alcoholic liquor as in Kerr.
Claims 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Degn (US 2012/0149070) in view of Miller US 2005/0147725), Roy et al. (US 2008/0091291) and Kueen et al. (US 3,293,144) as applied to claims 1 and 12 above and in further view of Goedeken et al. (US 2003/0104100).
Regarding Claim 7:  Degn discloses as discussed above in claim 1.  Degn does not disclose further comprising freezing the dough.
Goedeken discloses freezing dough [abstract; 0011].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of modified Degn to include the freezing the dough in order to preserve the dough for later use or commercial use.
Regarding Claim 17:  Degn discloses as discussed above in claim 12.  Degn does not disclose further comprising freezing the dough.
Goedeken discloses freezing dough [abstract; 0011].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of modified Degn to include the freezing the dough in order to preserve the dough for later use or commercial use.
Claims 8, 9, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Degn (US 2012/0149070) in view of Miller US 2005/0147725), Roy et al. (US 2008/0091291) and Kueen et al. (US 3,293,144) as applied to claims 1 and 12 above and in further view of Kamelgard (US 2012/0201924) and https://candlewineproject.wordpress.com/2011/05/03/spent-grain-revisited/.
Regarding Claims 8 and 9:  Degn discloses as discussed above in claim 1.  Degn does not disclose wherein the processing the spent grain in a food-safe manner comprises: draining the spent grain of excess liquid content; cooling the spent grain during the draining process by bringing the spent grain into thermal conductive contact with a liquid, the liquid being at a temperature substantially below the spent grain temperature; freezing the spent grain after the draining and cooling process has been completed.
Kamelgard draining and rinsing spent grains with water [0033; 0042].  Kamelgard discloses rinsing with water having a temperature of 50 to 59°F [0031].
The Candle Wine Project “Candle” discloses freezing spent grains in order to preserve the grains for later use [pg. 1].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of modified Degn to include the step of draining and rinsing the spent grains as in Kamelgard in order to clean and cool to prepare the spent grains for further 
Although Kamelgard does not disclose the cooling temperature at 40°F to 34°F, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the cooling temperature for preserving spent grains, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272.
Regarding Claim 18:  Degn discloses as discussed above in claim 12.  Degn does not disclose wherein the processing the spent grain in a food-safe manner comprises: draining the spent grain of excess liquid content; cooling the spent grain during the draining process by bringing the spent grain into thermal conductive contact with a liquid, the liquid being at a temperature substantially below the spent grain temperature; freezing the spent grain after the draining and cooling process has been completed.
Kamelgard draining and rinsing spent grains with water [0033; 0042].  Kamelgard discloses rinsing with water having a temperature of 50 to 59°F [0031].
The Candle Wine Project “Candle” discloses freezing spent grains in order to preserve the grains for later use [pg. 1].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of modified Degn to include the step of draining and rinsing the spent grains as in Kamelgard in order to clean and cool to prepare the spent grains for further use.  Further it would have been obvious to further modify Degn to include freezing the spent grains as in Candle in order to preserve the spent grains for later use or commercial use.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Degn (US 2012/0149070) in view of Miller US 2005/0147725), Roy et al. (US 2008/0091291), and Kueen et al. (US 3,293,144) as applied to claim 3 above and in further view of Mulder (US 8,202,707).
Regarding Claim 10:  Degn discloses as discussed above in claim 3.  Degn does not disclose wherein the spent grain is at a temperature of greater than 100° F when the spent grain is separated from the mash.
Mulder discloses that the mash is a temperature of 35°C to 85°C (95°F-185°F) [abstract].   It would have been obvious that the temperature of the spent grains would have been 35°C to 85°C (95°F-185°F) since they are taken from the mash having that temperature when it is separated from the mash.
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Degn to include separating the spent grains at 35°C to 85°C (95°F-185°F) as in Mulder, since mashing is performed at this temperature range and since the spent grains are taken from the mash having that temperature when it is separated from the mash.
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Mulder overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Claims 11 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Degn (US 2012/0149070) in view of Miller US 2005/0147725), Roy et al. (US 2008/0091291), and Kueen et al. (US 3,293,144) as applied to claims 1 and 12 and in further view of Gannon (US 4,632,833).
Regarding Claim 11:  Degn discloses as discussed above in claim 1.  Degn does not disclose wherein the processing the spent grain in a food-safe manner further comprises drying the spent grain.

At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Degn to include the step of drying the spent grains as in Gannon in order to preserve the grains from spoilage.
Regarding Claim 19:  Degn discloses as discussed above in claim 12.  Degn does not disclose wherein the processing the spent grain in a food-safe manner further comprises drying the spent grain.
Gannon discloses drying spent grains [col. 4, lines 2-20].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Degn to include the step of drying the spent grains as in Gannon in order to preserve the grains from spoilage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Felicia C Turner/Primary Examiner, Art Unit 1793